Citation Nr: 0324228	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  99-23 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for alcoholism.

4.  Entitlement to service connection for irritable colon 
syndrome with dysentery.

5.  Entitlement to service connection for migraine headaches.

6.  Entitlement to service connection for chronic fatigue 
syndrome.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran had active service from June 1982 to December 
1989.  In a June 1999 administrative decision, the RO 
determined that the veteran's period of service from June 3, 
1982 through July 29, 1987 is considered to be under 
honorable conditions and the period of service from July 30, 
1987 through December 9, 1989 is considered to have been 
Under Other Than Honorable Conditions and is a bar to 
benefits.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a June 1999 rating decision from a Department of 
Veterans Affairs (VA) Regional Office (RO.  A notice of 
disagreement was received in June 1999, the statement of the 
case was issued in October 1999, and a substantive appeal was 
received in November 1999.  In his November 1999 substantive 
appeal, the veteran requested a Board hearing; however, he 
later indicated in a June 2002 letter that he was 
incarcerated and wanted an examination, not a hearing.    

Although the June 1999 rating decision also denied service 
connection for a skin rash, in a response to an RO request 
for clarification regarding claims he was advancing the 
veteran listed the issues set forth on the cover page of this 
decision, but he did not list a skin rash.  This issue is 
therefore not in appellate status.

The issues on appeal were originally before the Board in 
August 2002 at which time the Board directed that additional 
evidentiary development be conducted.  

Although the veteran has indicated in certain communications 
that he wishes to be represented, it does not appear that he 
has appointed a representative although the RO provided him 
with the proper form along with the statement of the case. 


REMAND

In August 2002, the Board undertook additional development of 
the evidence pursuant to 38 C.F.R. § 19.9(a)(2) (2002), and a 
report of a VA examination has been obtained as a result and 
is of record.  However, this regulation was recently 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  One reason 
for the Federal Circuit's ruling appears to be that the 
regulation in question allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration which was contrary to the 
appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 
2002).  In view of the Federal Circuit's holding, the Board 
must now return the case to the RO so that it may review the 
additional evidence as a preliminary matter.  

The Board also notes the veteran is currently incarcerated in 
a Texas state prison.  An attempt was made to have the 
veteran examined at a VA medical facility, but this was 
denied by the Texas state prison system as the veteran was 
considered dangerous and VA police would not accept 
responsibility for guarding him.  However, no attempt was 
apparently made to have the veteran examined at his place of 
incarceration.  The United States Court of Appeals for 
Veterans Claims ("the Court") has indicated that, even 
though incarcerated, a veteran should be accorded the same 
assistance as his fellow, non- incarcerated veterans.  See 
Wood v. Derwinski, 1 Vet. App. 406 (1991); Bolton v. Brown, 8 
Vet. App. 185 (1995).  While VA does not have the authority 
under 38 U.S.C. § 5711 (West 2002) to require a correctional 
institution to release a veteran so that VA can provide him 
the necessary examination at the closest VA medical facility, 
VA's duty to assist an incarcerated veteran extends, if 
necessary, to either having him examined by a fee-basis 
physician or requiring a VA physician to examine him.  See 
Bolton v. Brown, 8 Vet. App. at 191.  Although the Board 
directed that either a fee basis examination or an 
examination by a VA examiner be conducted at the prison, the 
record does not show that either of these options was 
explored.  

Additionally, an April 2003 report of VA examination 
indicates that an attempt was being made to have the veteran 
interviewed by telephone by a VA psychiatrist.  The report of 
the telephone interview and the psychiatrist's findings based 
on the interview have not been associated with the claims 
file.  The RO must obtain the report of any such telephone 
interview and associate it with the claims file if, in fact, 
the interview was actually conducted.

With regard to the claim based on alcoholism, the Board notes 
that the United States Court of Appeals for the Federal 
Circuit has held that while 38 U.S.C.A. § 1110 precludes 
compensation for primary alcohol abuse disabilities and 
secondary disabilities that result from primary alcohol 
abuse, this statute does permit compensation for an alcohol 
or drug abuse disability acquired as secondary to, or as a 
symptom of, a service-connected disability.  Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001), reh'g denied, 268 
F.3d 1340 (Fed. Cir. 2001) (en banc order).  To the extent 
that the veteran's alcoholism claim may be based on the 
theory that it was acquired as secondary to, or as a symptom 
of, a disability for which he is claiming service connection, 
appellate review of this issue is not proper at this time.  
Further action to determine if the claimed alcoholism is 
primary or was acquired secondary to or is a symptom of 
another disorder is necessary.  Appellate review of this 
issue must also be deferred pending the outcome of the 
veteran's several service connection claims.  

Accordingly, the case is hereby REMANDED for the following 
actions: 

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The RO should 
also advise the veteran of the evidence 
necessary to substantiate his claims, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran should 
also be furnished another appointment of 
representative form and be given an 
opportunity to appoint a representative 
in connection with his appeal. 

2.  The RO should determine if a 
telephone interview by a VA psychiatrist 
was conducted subsequent to the April 
2003 VA examination and, if it was 
conducted, the RO should obtain a copy of 
the interview and any report prepared in 
conjunction with the interview.  

3.  The RO should attempt to schedule 
appropriate VA examinations (either by a 
VA examiner(s) or fee basis examiner(s)) 
at the place of the veteran's 
incarceration to determine the nature, 
extent and etiology of any psychiatric 
disability (to include PTSD), alcoholism, 
irritable colon syndrome with dysentery, 
migraine headaches and/or chronic fatigue 
syndrome found on examination.  If the RO 
is unable to successfully schedule such 
VA or fee basis examinations at the 
prison, it should clearly document the 
reasons that such examinations could not 
be conducted at the prison.  The claims 
folder must be made available to and 
reviewed by the examiner(s) prior to the 
examinations.  

All necessary testing should be 
accomplished.  The examiner(s) should 
record pertinent complaints, symptoms, 
clinical findings and diagnoses for the 
claimed disorders.  If a current 
diagnosis cannot be made for any claimed 
disorder, the examiner(s) should so 
state.  As to any claimed disorder which 
is medically diagnosed, the appropriate 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that such current disorder 
is related to the veteran's period active 
duty service between June 1982 and July 
1987.  If an alcohol-related disorder is 
diagnosed, the examiner should indicate 
if such disorder was acquired as 
secondary to (as opposed to due to 
primary alcohol abuse), or is a symptom 
of, any medically diagnosed psychiatric 
disorder.  If the examiner(s) cannot 
offer a requested opinion without 
engaging in speculation that fact should 
be noted and a rationale should be 
provided.  

4.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record and determine if the 
benefits sought can be granted.  If any 
claim remains denied, the veteran should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The purpose of this remand is to comply with the judicial 
holding in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.



